CRIST, Judge.
Movant appeals the dismissal of his second 27.26 motion without an evidentiary hearing. We affirm.
Movant was convicted of second degree burglary and sentenced to fifteen years’ imprisonment. That conviction was affirmed in State v. Johnson, 684 S.W.2d 584 (Mo.App.1985). In January of 1985, mov-ant filed his first 27.26 motion, which was dismissed without an evidentiary hearing. That dismissal was affirmed in Johnson v. State, 729 S.W.2d 654 (Mo.App.1987). In July of 1987, movant filed his second 27.26 motion raising claims which had been raised by him previously and adding the claim of ineffective assistance of his 27.26 counsel. That petition was dismissed by the motion court without an evidentiary hearing. It is this dismissal which movant now appeals.
The motion court’s action in dismissing movant’s second 27.26 motion was not clearly erroneous where the only allegation in the motion not previously raised by mov-ant was ineffective assistance of his previous 27.26 counsel, because the court is barred from entertaining a second 27.26 motion where the allegations of error were raised and decided upon previously, Sours v. State, 725 S.W.2d 649, 651[1] (Mo.App.1987), and a claim of ineffective assistance of previous 27.26 counsel is not a ground for relief in a subsequent 27.26 motion. Miller v. State, 704 S.W.2d 719, 720[2] (Mo.App.1986).
Judgment affirmed.
CRANDALL, P.J., and REINHARD, J., concur.